DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisue et al. (US 2017/0179802 A1) in view of Ikuta et al. (US 2013/0334907 A1)
RE claim 1, Fujisue teaches an electric motor 40 (Fig.3 and ¶ 33) comprising: a stator 41 including a first stator end (SE1) located on a first side (S1) in an axial direction, a second stator (SE2) end located on a second side (S2) opposite to the first side (S1) in the axial direction, a tooth 71 extending in a radial direction, and a winding 44 wound around the tooth 71 (Fig.5 and ¶ 55); and
a rotor 42 including a rotor core 46 including a plurality of electrical steel sheets laminated in the axial direction (¶ 57), a magnet insertion hole 73, a first rotor end (RE1) located on the first side (S1), and a second rotor end (RE2) located on the second side (S2), a permanent magnet 72 (rare earth magnet, see abstract) inserted in the magnet 
a first end plate 48 covering the first side (S1) of the magnet insertion hole 73, and a second end plate 49 covering the second side (S2) of the magnet insertion hole 73 (see ¶ 59 for upper/lower end plate 48, 49 are covered the rotor such that the magnet 72 do not fall out axially),
wherein the first rotor end (RE1) is located apart from the first stator end (SE1) toward the first side (S1) in the axial direction (see annotated Fig.3 below), the second rotor end (RE2) is located apart from the second stator end (SE2) toward the first side (S1) in the axial direction, and
a thickness of each of the plurality of electrical steel sheets is not less than 0.1 mm and not more than 0.25 mm (see ¶ 57 for thickness of steel plate is from 0.1 to 1.5 mm, which overlapped with the claimed ranged of 0.1 to 0.25).
Fujisue does not teach a relationship between a distance D1 and a distance D2 satisfies D1 > D2 > 0, where D1 is a distance from the permanent magnet to the first end plate, and D2 is a distance from the permanent magnet to the second end plate. 
Ikuta teaches a relationship between a distance D1 and a distance D2 satisfies D1 > D2 ≥ 0, where D1 is a distance from the permanent magnet 13 to the first end plate 15A, and D2 is a distance from the permanent magnet 13 to the second end plate 16A (see Fig.3 and ¶ 34 for magnet 13 sit flush with end plate 16A, in other words, D2 = 0), doing so allows a direct contact between magnet 13 and first end plate 16A while  an axial area/space to form between the end plate 15A such that resin can be filled in the axial area (¶ 36). Such configuration allows heat generate in the rotor to be dissipated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue by having a relationship between a distance D1 and a distance D2 satisfies D1 > D2 > 0, where D1 is a distance from the permanent magnet to the first end plate, and D2 is a distance from the permanent magnet to the second end plate, as taught by Ikuta, for the same reasons as discussed above.














[AltContent: textbox (S1)]
[AltContent: textbox (RE2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (RE1)][AltContent: textbox (S2)][AltContent: textbox (SE2)][AltContent: textbox (S2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SE1)]
    PNG
    media_image1.png
    893
    766
    media_image1.png
    Greyscale



	RE claim 13, Fujisue in view of Ikuta has been discussed above. Fujisue further teaches the electric motor according to claim 1; a compression mechanism 30 driven by 

	RE claim 15, Fujisue in view of Ikuta has been discussed above. Fujisue further teaches a refrigerating and air conditioning 10 apparatus comprising: an indoor unit 16; and an outdoor unit 14 connected to the indoor unit 16, at least one of the indoor unit 16 or the outdoor unit comprising the electric motor 12 according to claim 1 (Fig.1).

Claims 2, 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisue in view of Ikuta as applied to claim 1 above, and further in view of Yabe et al. (US 2014/0232230 A1).
RE claim 2/1, Fujisue in view of Ikuta has been discussed above. Fujisue does not teach the rotor core includes a first portion located at an end of the rotor core in a radial direction and in a magnetic pole center portion of the rotor, and a second portion located at an end of the rotor core in a radial direction and in an inter-pole portion of the rotor, and in a plane perpendicular to the axial direction, a distance from a center of rotation of the rotor to the first portion is larger than a distance from the center of rotation of the rotor to the second portion.
Yabe teaches rotor core 2 includes a first portion 13 (Fig.2) located at an end of the rotor core 2 in a radial direction and in a magnetic pole center portion of the rotor 2, and a second portion 12 located at an end of the rotor core 2 in a radial direction and in an inter-pole portion of the rotor 2, and in a plane perpendicular to the axial direction, a distance (r1) from a center of rotation (O) of the rotor 2 to the first portion 13 is larger 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having the rotor core includes a first portion located at an end of the rotor core in a radial direction and in a magnetic pole center portion of the rotor, and a second portion located at an end of the rotor core in a radial direction and in an inter-pole portion of the rotor, and in a plane perpendicular to the axial direction, a distance from a center of rotation of the rotor to the first portion is larger than a distance from the center of rotation of the rotor to the second portion, as taught by Yabe, for the same reasons as discussed above.

RE claim 4/2, as discussed above, Yabe further teaches the rotor core includes a first outer peripheral surface 13 including the first portion 13, and a second outer peripheral surface 12 including the second portion 12, and the first outer peripheral surface 13 projects outward in a radial direction compared with the second outer peripheral surface 12 (Fig.2).

RE claim 5/4, Fujisue in view of Ikuta and Yabe has been discussed above. Fujisue further teaches the tooth 71 includes a tooth distal end facing the rotor (Fig.6).
1≥θ2 where θ1 is an angle formed by two straight lines passing through both ends of the tooth distal end in a circumferential direction and the center of rotation of the rotor in the plane perpendicular to the axial direction, and θ2 is an angle formed by two straight lines passing through both ends of the first outer peripheral surface in the circumferential direction and the center of rotation of the rotor in the plane.
Yabe teaches the electric motor satisfies θ1≥θ2 where θ1 is an angle (as shown as ϴ2 in Fig.4) formed by two straight lines passing through both ends of the tooth distal end in a circumferential direction and the center of rotation of the rotor in the plane perpendicular to the axial direction, and θ2 (ϴ1 as shown in Fig.4) is an angle formed by two straight lines passing through both ends of the first outer peripheral surface 13 in the circumferential direction and the center of rotation of the rotor in the plane (Fig.4). Therefore, it is possible to reduce higher harmonic waves included in an induced voltage and reduce a torque ripple (¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having the electric motor satisfies θ1≥θ2 where θ1 is an angle formed by two straight lines passing through both ends of the tooth distal end in a circumferential direction and the center of rotation of the rotor in the plane perpendicular to the axial direction, and θ2 is an angle formed by two straight lines passing through both ends of the first outer peripheral surface in the circumferential direction and the center of rotation of the rotor in the plane, as taught by Yabe, for the same reasons as discussed above.


Fujisue does not teach said air gap in an inter-pole portion of the rotor is larger than an air gap between the rotor core and the stator core in a magnetic pole center portion of the rotor.
Yabe teaches air gap (a) (Fig.2) in an inter-pole portion 12 of the rotor 2 is larger than an air gap (B) between the rotor core 2 and the stator core 1 in a magnetic pole center portion of the rotor 2 (Figs.1, 2 and ¶ 21). Therefore, a variation of the magnetic flux density in the outer circumference of the rotor 2a is close to the sine wave shape and a torque ripple can be reduced (¶ 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having said air gap in an inter-pole portion of the rotor is larger than an air gap between the rotor core and the stator core in a magnetic pole center portion of the rotor, as taught by Yabe, for the same reasons as discussed above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisue in view of Ikuta and Yabe’230 as applied to claim 5 above, and further in view of Yabe et al. (US 2018/0337570 A1).
RE claim 6/5, Fujisue in view of Ikuta and Yabe’230 has been discussed above. Fujisue does not teach the rotor core includes a hole formed outside the magnet insertion hole in a radial direction and the hole extends in a circumferential direction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta and Yabe’230 by having the rotor core includes a hole formed outside the magnet insertion hole in a radial direction and the hole extends in a circumferential direction, as taught by Yabe’570, for the same reasons as discussed above.

RE claim 7/6, as discussed above, Yabe’570 further teaches the hole 25 is located on a straight line passing through an end of the tooth distal end 8 in a circumferential direction and the center of rotation of the rotor 20 (Fig.1).

RE claim 8/6, as discussed above, Yabe’570 further teaches the rotor core 21 includes a thin-wall portion 25a formed between the hole and an outer edge of the rotor core 21 (Fig.2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisue in view of Ikuta as applied to claim 1 above, and further in view of Takahashi et al. (US 2013/0334910 A1).

Takahashi teaches a width of the permanent magnet 13 (Fig.18) in a radial direction is smaller than a width of the magnet insertion hole 14 in the radial direction, and the permanent magnet 13 is located on an inner side with respect to the radial direction in the magnet insertion hole 14 (Fig.18). Therefore, with the above configuration of the rotor, it is possible to effectively transmit the heat generated by the magnets during operation to the radially inner part, i.e., the low-temperature part of the rotor core. As a result, it is possible to secure high performance of the rotor for dissipating the heat generated by the magnets (¶ 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having a width of the permanent magnet in a radial direction is smaller than a width of the magnet insertion hole in the radial direction, and the permanent magnet is located on an inner side with respect to the radial direction in the magnet insertion hole, as taught by Takahashi, for the same reasons as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisue in view of Ikuta as applied to claim 1 above, and further in view of Hirotani et al. (US 2016/0072416 A1).

Hirotani teaches a carrier frequency for adjusting a voltage applied to the winding is 1kHz to 8 kHz (see ¶ 404 claim 42), such that an effect of reducing switching loss and reducing error in the inverter output voltage is obtained while an effect relevant to improvement of the motor output is ensured (¶ 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having a carrier frequency for adjusting a voltage applied to the winding is 1kHz to 8 kHz, as taught by Hirotani, for the same reasons as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisue in view of Ikuta as applied to claim 1 above, and further in view of Kasaoka et al. (US 2012/0194108 A1).
RE claim 12/1, Fujisue in view of Ikuta has been discussed above. Fujisue does not teach a booster circuit to boost a voltage applied to the winding.
Kasaoka teaches a booster circuit 13 to boost a voltage applied to the winding 532 (Fig.1) such that it is impossible to increase the current to be supplied to the motor and the torque of the motor reaches its peak (¶ 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisue in view of Ikuta as applied to claim 1 above, and further in view of Yabe et al. (US 2019/0356185 A1).
RE claim 14/1, Fujisue in view of Ikuta has been discussed above. Fujisue further teaches the electric motor according to claim 1. While Fujisue teaches indoor/outdoor unit 14/16, Fujisue does not teach said indoor unit is a fan and a blade driven by the electric motor.
Yabe’185 suggests that indoor/outdoor unit can have a fan (air blowing unit 11b/13b) driven by electric motor 11a/13a (¶ 118). The fan/air blowing unit would provide cooling for the refrigerant circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisue in view of Ikuta by having said indoor unit is a fan and a blade driven by the electric motor, as taught by Yabe’185, for the same reasons as discussed above.



Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 3/2, the prior-art does not teach, inter alia, the first end plate includes a first outer edge forming a part of an outer edge of the first end plate, and a second outer edge adjacent to the first outer edge in a circumferential direction, the first outer edge is located apart from the first portion inward in a radial direction, and the second outer edge is located apart from the second portion outward in a radial direction.
RE claim 10/1, the prior-art does not teach, inter alia, the first end plate includes a first fixing hole, the rotor core includes a second fixing hole, the rotor includes a fixing member to fix the first end plate to the rotor core, the fixing member is inserted in the first fixing hole and the second fixing hole, and the electric motor satisfies (r2+r3)−2×r1≤M1−T1 where r1 is a radius of the fixing member, r2 is a radius of the first fixing hole, r3 is a radius of the second fixing hole, M1 is a radius of the rotor core in a magnetic pole center portion of the rotor, and T1 is a radius of the first end plate on the magnetic pole center portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834